This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DEUTSCHE BANK TRUST COMPANY
 3 AMERICAS, as Trustee,

 4          Plaintiff-Appellee,

 5 v.                                                                                   NO. 32,341

 6 ROBERT M. VAN ROOYEN and
 7 LISA P. MARSTON-VAN ROOYEN,

 8          Defendants-Appellants.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Beatrice J. Brickhouse, District Judge

11   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
12   William R. Keleher
13   Jennifer L. Bradfute
14   Albuquerque, NM

15 for Appellee

16   Albuquerque Business Law, P.C.
17   Patrick J. Griebel
18   Heather S. Jaramillo
19   Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION
 1 VANZI, Judge.

 2        Defendants/Appellants, Robert M. Van Rooyen and Lisa P. Marston-Van

 3 Rooyen, appeal from the district court’s order denying Defendants’ emergency motion

 4 to vacate default judgment and special master sale (“motion to vacate”). [DS 2, 5, RP

 5 323] We issued a notice on January 7, 2013, proposing to summarily affirm.

 6 Defendants had twenty days from the date of service of this notice to serve and file a

 7 memorandum in opposition. Rule 12-210(D)(3) NMRA. Defendants have failed to

 8 file either a memorandum in opposition to our proposed summary disposition or a

 9 request for an extension of time. On January 28, 2013, Plaintiff/Appellee, Deutsche

10 Bank Trust Company Americas, filed a memorandum in support of our proposed

11 summary disposition. We have previously held that “[f]ailure to file a memorandum

12 in opposition constitutes acceptance of the disposition proposed in the calendar

13 notice.” Frick v. Veazey, 116 N.M. 246, 247, 861 P.2d 287, 288 (Ct. App. 1993).

14 Accordingly, we affirm the district court’s denial of Defendants’ motion to vacate.

15        IT IS SO ORDERED.

16                                         __________________________________
17                                         LINDA M. VANZI, Judge

18 WE CONCUR:



19 _________________________________
20 JAMES J. WECHSLER, Judge

                                             2
1 _________________________________
2 CYNTHIA A. FRY, Judge




                                  3